Citation Nr: 1623546	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's son K.D. may be recognized as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  He died on February [redacted], 1997.  The appellant is the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, which found that the appellant is not entitled
to VA benefits based on permanent incapacity for self support.

In December 2010 and December 2011 the Board remanded the appellant's claim for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The appellant turned 18 years old in 1998 and has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the appellant in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the appellant of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.

In December 2010 the Board remanded the appellant's claim to obtain evidence as to his marital status, school records, and medical records.  A letter requesting that information was sent to the appellant in December 2010, and in January 2011 telephone contact was made with someone who identified themselves as the appellant's common law spouse.  That person indicated she was attempting to obtain the appellant's school records and requested an additional two weeks to do so.  The appellant also did not show for a VA examination scheduled for March 2011.  In March 2011 the VA attempted to obtain the appellant's school records but was informed a release signed by the appellant was needed.

Giving consideration to the fact that the evidence indicated that the appellant has mental health issues, the Board again remanded the claim in December 2011 to make additional attempts to obtain marital, school, and medical records, including contacting the veteran's service organization representing the appellant.  In January 2012, a letter was sent to the appellant and his representative requesting marital, school, and medical records.  In July 2012 a person who identified herself as the appellant's spouse notified the VA of an address change and stated the appellant had not received any correspondence from the VA since December 2011.  In January 2013 and again in March 2015 the VA sent the appellant letters to the newly provided address requesting martial, school, and medical records.  Although the VA did not send copies of those letters to his representative, the Board finds that the January 2012 letter provided the appellant's representative sufficient notice.  In October 2015 the VA sent a letter to the appellant's mother requesting that she send in any additional evidence pertinent to the claim.  No additional evidence or any correspondence has been received from the appellant, the appellant's mother, or anybody else on behalf of the appellant other than the argument by the appellant's representative that his claim should be granted.

The Board notes that attempts were made to afford the appellant with a VA examination.  He did not appear for the first scheduled VA examination and upon the VA's second attempt to schedule an examination the VA examiner stated that he/she could not render an opinion on the file.  However, the Board finds that a VA examination is unnecessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age under the circumstances of this case.  In this regard, the Board points out that the appellant is now well in his 30s.  He has not submitted school and medical information from prior to turning 18 that could be reviewed by a VA examiner.  Even assuming the appellant currently is incapable of self-support, the relevant period for establishing such incapacity is the period prior to his 18th birthday.  A VA examination or opinion based on the appellant's current status would not be relevant to the question at issue in this case.

Given the ample communications regarding the evidence necessary to establish permanent incapacity for self-support and opportunities to submit that information or provide the VA with releases to obtain it over the course of the past seven years, the Board finds all duties to notify and assist have been met in this case.

Analysis of Claim

VA law provides that the term, "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356  are for consideration.  Principal factors for consideration are: 

 (1) The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims (Court) has held that the focus of analysis must be on the individual's condition at the time of his or her 18th birthday in order to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.   If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

Benefits may not be paid to a helpless child who has married.  See 38 C.F.R. § 3.950.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Medical records associated with the appellant's claim file indicate that the appellant, who turned 18 in 1998, was diagnosed with schizoaffective disorder, paranoid personality disorder, and depression in 2004.  Letters from his mother and a woman who stated she had known him since age 16 indicate that the appellant had similar mental health problems prior to turning 18.  His mother stated that he was diagnosed with attention deficit hyperactivity disorder in third grade, although she opined it was a misdiagnosis as he has always had symptoms such as paranoia.

As noted above, the critical question in this case is whether the appellant has established that he was permanently incapable of self-support at the time of his eighteenth birthday.  38 C.F.R. §§ 3.57(a) (1) (ii).  The Board has considered all the available evidence and does not doubt that the appellant now has mental health difficulties.  However, there is insufficient evidence to support that the appellant's condition prior to age 18 rendered him permanently incapable of self-support.  

The evidence is uncontroverted that the appellant was not diagnosed with schizoaffective disorder, paranoid personality disorder, and depression until more than five years after he turned 18.  The medical evidence does not address his mental health condition prior to turning 18, and there is no evidence such as school reports supporting that he was permanently incapable of self-support prior to age 18.  The school records in evidence suggest only that the appellant was involved in special education in high school and underwent a graduation review in 1998.  The lay statements submitted by the appellant's mother and friend generally suggest that the appellant has had mental health problems since prior to turning age 18 but are insufficient to show he was permanently incapable of self-support prior to turning age 18.

The Board acknowledges the appellant's current diagnoses and the lay statements provided; however, a preponderance of the evidence is against finding that the appellant was permanently incapable of self-support at the time of his eighteenth birthday.


ORDER

Entitlement to recognition of K.D. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


